/&-&...                                   8.
                                                                      ., , .,

                              gT&,J
                              ..cl
                                ..:.
                                  .....:..-
                                         :Y
        OFFICE   OF   THE   AHORNEY      GENERAL     OF    TEXAS

                               AUSTIN




Ronorable C. 0. Murdoob
County Attorney
Menard, Texaa

DGar Slrt                      opumu~no.+469
                               Il.1 Jug!at or lzix




                                      ‘hpril/6 uad my 1, 1941, ahng
                                        d$n tit?*owe rhich you have   .
                                         t.ha.,fopmlng fact8r

                                        the xat.   OS texam and
                                                   ank L. ullroa
                                                    8cnthree
                                                , Ilanard county,
                                        8n& nuau&vllle   rndopui-
                                      ~1Ma.d       am ~derendaatr
                                      l8 th 8lultseek lafo
                                                         g r e-
                                                      wpeotlvely.
                                                                                   __.   ,




Hoaorabls C. 0. Murdoch, page 2



      or eny Constable of Menard County to esiro          and
      eel1 8uch property "a, provided by Artlclo 7328
      Of thS tkW18@4 civil StatUteen        iOr the purpoar
      of 8atiQf’yiag     arid jwlpont. llotloe baa been
      given b7 the Sheriff that he uill eel1 the pro-
      perty at public auotloa 8n Kay 6, 1941. It appeur
      that Mr. Vllron WV derlrer to pay such part of the
      ddinqUe?lt     tRXe8  80 iOMIOlO#e&   upon ae Vel’e &@hNIt
      one lot vhloh he 01-8          aa hi8 homestead, together
      111th taxer accruUg on that lot rime the date
      OS forecloeurs, vlthout        paying on the other tvo
      lott.
                You   roqUe#t   OUT   opinion   in   rs~ponm   to   them   three
qUO8tlOU8   I


           1. "Can the part7 pay 0~1 the lot that ne
      ORIffINAUY hl~ h-stead,   and leave the resalnlng
      property in the judgment aad ln the Gee6 to the
      State of fexw  UNPAID?”

                2. "Or, runt all proparty In the do4 to the
      8th        Of TGXW be ptid aa, if ~¶y 18 paid?"

           3. "If the t-Q      aMnot nov be paid by the
      former ovner on hlr ORIORAL BORESTEAD, and not the
      0th~ property (a8 t-h02 year period Of redePlptiOa
      ha l 8
           p lr ed) and all of the property lr aglin offsred
      for #ale by the 8heriff $0 tha higho8t bl&br      on
      Nay 6th, l8 advertlrod, OAR TEE 8BERIFFOFFRtTBE
      PROIPBTT TO BIDDlnM la 88     at0 trmt8, or m       TEI
      ?ARTYBIDMH~OKIUUS,BI       r dllAUOFTBXPltOPlUtTY
      IRCUTDED IA T811:I!USRDTO TEE 8TATE OF tnu?"

            Ye h a ve lx 8mlnedth eo c p ier o f th epapu8 In th 8a b o ve
p r C8WdingfOr th epurpose tiy Of fix ing          M tUiti d8t.Q M d Of
detumlnlng     the 8tatute  uudu whloh the prooee&lng vu ha&. we
hVo   mt   8tUdLd    the 8m   With rOfOrOMQt     t0  WY  po8albh QW8-
tlow   o? lrregularlty of proaodure.

          Theprccoedlng8 lppou to have beon had u&or S. 8.
477, R.#tiU 808#1-, 45th t(li8l&tWO,  hi-   AFti    7%b,
vfIrnOn'8hB0tat.d  CiVil btbtUte8. It 18 80 OXJ?rOQ#ed in t.hQ
ploadlngm Of all PUtib8 plrlntllf and lnterveniy.    In the udg-
ment the ~OWOIAQ&~O value of the property la fixed at 4500. d0
in WtOrCbOO   Vlth the prOrl8lOW Or SOOtiOn 5, Of 8. 8. 477,
Honorable C. 0. Murdooh, pqe             3


Acta of the 45th Lwglrlrture , and redemption 18 expreraly au-
thorire b the Ju4gmont aa ret out in Seotion 12 of ml4
Artlole 73g5b. Other provlmlonm thoroln rhov quite clearly
that the oourt vu folloring t&t    statute. The order of
aale dated November 1, 1938, oontlinr features    identifying
it aa an order lwued la oompl1~00 vlth Section8 7 and 8 of
muubAut. The Eiherlft*r return th e r eontvnm
                                           n    a aale to tim
Stat0 for the uee ur4 benefit of~ltrelf end the other toting
unite. And, thU doe4 11&Wt18. prOfe8e.r to fOllOV     Arti018
7345b. TUG above bea    truu, '1e40 not believe that 8tdUt.O
ma ynewb u lb~&on04 md 8 rale be hn4 aontrary to its provl-
nlonr under Artldle 7328, hVi8ed   Civil Statutoc.    Ye think
it appear8 rather oleuly frm Seotlon 9 of Artlcla 7)&bb:~th8t
VhM land18 b o u& h t& th. iiF & lde by one tsldng unltin
trwt Sor rll the taxlq unltr djudged to have tu lien8 egalnmt
thU 8-   the 8hOriff luJ not 8d1 the 1Uld Until 8i.XrOat.hW d-
ter the lp lr mtloofnthe purl04 of redemption.      !fhlrmould be
tV0 Ud    a hd.f ]nw8       &Or     tha fi¶Wt Q&e. Rut period ha8 not
GX&X'Od in ttlilOIIa rrrdit          18 8\lgeGlIted-t the 8ti8 OOllt.e&
plated aot be held.

          AZ'tu the lam4 VU 8014 the right of the owner to
diSUhU~0 him obllptlon by 8irp1J p=yM      the tU.8  rUUrI8.d
thereon no longer lXi8td.   Thuwfter   he vaa relegated   to ra-
duption OF lNlFoh8.. bins the per106 of rsemption bar ax-
plre4 ha oan no lolyor a8 l matter 0r right exmalcle thrt
prlvllege.

              ff   dl   tuiog   unit8   8OWUlt, thG pWObbr8ing      IUlit --
in tbl8 0888 the akt8,          doed t@ b8 b;r thG AttOrWy       oUWrti    --
My 88u t&l8 property.         Cr, r&lo say be ma40 by the Sheriff to
the highartblddu   u        p~orl4a4in the 8ocahd paragmphof8eo-
tion 9, w    vatten r8qwrt              OT op4 OS the iatm8te6      tuh#
ctoit8.   &alrudy iI¶dlOat~, h8VWU     the rharlff ray not 80
8eu UUtil  8iX BlXithU WV8 pU88d fOliw      the U&atiaO    Of the
porlod of redomptlon. Atit8    8tieth8 formu ounermrybu8
puruhwor, and lf the proparty 18 roverablo or diti8ibl8 in
k h dit UJ b .lold in pWO.18.

                                               YOUr8 very truly